*Confidential Treatment Requested

Exhibit 10.11

MARKETING, PROMOTION, DISTRIBUTION AND RELATED SERVICES AGREEMENT

This MARKETING, PROMOTION, DISTRIBUTION AND RELATED SERVICES AGREEMENT
("Agreement") dated as of April 15, 2002, is made by and between zipRealty,
Inc., a California corporation having an office at 2000 Powell Street, Suite
1555, Emeryville, California 94608 ("zipRealty") and E-LOAN, Inc., a Delaware
corporation ("E-LOAN") having an office at 5875 Arnold Road, Suite 100, Dublin,
CA. 94568 ("E-LOAN") zipRealty and E-LOAN, collectively, are referred to herein,
as the "Parties."

WHEREAS, zipRealty, is a licensed corporate real estate broker in the States of
California, Washington, Arizona, Texas, Georgia, Virginia, Massachusetts,
Maryland, Illinois, and the District of Columbia, and maintains a web site,
located at http://www.zipRealty.com/ (the "zipRealty Website") through which
zipRealty provides Real Estate Brokerage Services (as defined below) to
consumers who visit the zipRealty Website; and

WHEREAS, zipRealty has developed the zipRealty Website through which zipRealty
advertises and markets various products and services; and

WHEREAS, E-LOAN is an online lender that maintains an Internet website located
at the URL "www.eloan.com" (the "E-LOAN Website"), through which E-LOAN offers
to consumers who visit the E-LOAN Website, among other things, mortgage loans to
one or more lenders, mortgage related services, and provides related mortgage
information; and

WHEREAS the Parties wish to develop a program utilizing technological
interconnectivities, joint trademark and trade name identification, Internet
advertising and other means for the purpose of marketing E-LOAN's mortgage
services to zipRealty's customers, as allowed under local, state, and federal
law; and

WHEREAS, E-LOAN is licensed as a mortgage broker and/or mortgage banker, or is
otherwise authorized to originate mortgage loans, in all states; and

WHEREAS the Parties wish to develop a program utilizing technological
interconnectivities, joint trademark and trade name identification, Internet
advertising and other means for the purpose of marketing E-LOAN to zipRealty's
customers, as applicable and allowed under local, state, and federal law; and

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

DEFINITIONS



"Affiliate of"

means an entity that, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with a Party.



"Applicable Law"

means all applicable legal requirements, including, without limitation, all
administrative, local, state, and federal laws and regulations, including, but
not limited to, federal consumer protection laws such as the Truth in Lending
Act, Real Estate Settlement Procedures Act ("RESPA"), Equal Credit Opportunity
Act, Fair Credit Reporting Act, Fair Credit and Charge Card Disclosure Act,
Electronic Fund Transfer Act, Telemarketing and Consumer Fraud and Abuse
Prevention Act, Home Equity Loan Consumer Protection Act, Identity Theft
Assumption and Deterrence Act of 1998, the Gramm-Leach-Bliley Act, state laws
and regulations; any valid order (including RESPA, and other state and federal
regulatory orders), verdict, judgment, consent decree, or injunction; and other
disclosures, notices, and forms, as required by administrative, local, state,
and federal laws, rules, and regulations.



"Brokerage Services"

For purposes of this Agreement, "Brokerage Services" means licensed real estate
brokerage services rendered to, or on behalf of another person (the "Principal")
that are intended to assist the Principal in a transaction for the purchase,
sale, lease or exchange of real property on terms acceptable to the Principal,
including but not limited to representing the Principal in offering to sell,
purchase, lease or exchange real property, negotiating the terms and conditions
of a transaction involving the conveyance of an interest in real estate,
advertising the willingness of a Principal to enter into a transaction for the
conveyance of an interest in real estate, listing real estate for sale, or
lease, assisting or directing in procurement of prospects who may be willing to
enter into a transaction for the purchase, sale, lease or exchange of real
property or the referral of a Principal to another licensed broker to provide
any or all of the services listed in this paragraph in exchange for
compensation. Nothing in this definition shall commit or require zipRealty to
perform all of the services listed in furtherance of the Agreement.



"Co-Branded Site"

is a website developed by both Parties that contains the color scheme and
branding of zipRealty with a reference to E-LOAN that can be found at
http://www.eloan.com/ziprealty, is maintained, accessed and transmitted in a
secure environment and in compliance with security specifications equal to those
provided on the E-LOAN web site.



"Effective Date"

means April 15, 2002.



"Launch Date"

means April 15, 2002.



2. zipRealty Advertising and Marketing Services

. Pursuant to the terms, conditions and provisions of this Agreement, zipRealty
shall perform the following advertising, marketing and promotional services:



2.1 Program Links

. zipRealty shall establish and maintain one or more technological
interconnectives (each a "Program Link") on the zipRealty home page, and other
web pages of the zipRealty Website in a location or locations at as mutually
agreed to by both Parties, that will enable customers who are interested in
utilizing the E-LOAN Services to be forwarded to the Co-Branded Site from the
zipRealty Website.



2.2 Co-Branded Website

. zipRealty and E-LOAN shall design, establish and maintain a Co-Branded Site
containing mortgage calculators and related services, and loan application pages
that enable visitors to the site to apply to E-LOAN for a mortgage loan. The
Co-Branded Site shall contain both zipRealty and E-LOAN logos and marks, and
navigation tabs through which visitors to the Co-Branded Site may link to the
E-LOAN Website. The co-branded application pages shall be viewable only by
applicants who visit the Co-Branded Site through a Program Link established
under this Agreement. The Co-Branded Site shall be hosted and maintained by
E-LOAN.



2.3 Advertising and Marketing.

zipRealty shall, in consultation with E-LOAN, develop and execute an advertising
and marketing program, which may include direct response programs, including
without limitation e-mail and/or direct mail, to advertise and market E-LOAN's
mortgage services to zipRealty's customers. The advertising and marketing
services to be performed by zipRealty are described on the attached Exhibit A.



2.4 Reporting.

zipRealty and E-LOAN shall have a mutual duty to report on a periodic basis the
results of its marketing and advertising activities, as described in Exhibits A
and B, respectively.



2.5 Exclusivity.

In order to maximize the effect of the advertising and marketing services
provided by zipRealty under this Agreement, zipRealty hereby grants to E-LOAN
the right and privilege to be the exclusive, integrated provider of home
mortgage content for the zipRealty Website, and shall not perform advertising
and marketing services, during the term of this Agreement, for persons or
websites that offer home mortgage content substantially similar to the content
provided on the E-LOAN Website, excluding any co-branded websites that zipRealty
may maintain with other entities for which zipRealty does not have unilateral
control over website content. Nothing in this Agreement or any exhibit,
attachment or addendum hereto, shall be deemed to limit or restrict zipRealty's
ability to enter into any agreement with any other company for acquisition of
customers or registrations, which agreement restricts zipRealty's ability to
market E-LOAN's services to those customers or registrants.



3. E-LOAN Support Services.

3.1 Technical Assistance.

E-LOAN shall provide zipRealty with technical assistance reasonably requested by
zipRealty to allow zipRealty to incorporate mortgage-related evaluation tools
within the zipRealty Website, allowing zipRealty customers to calculate, among
other things, the dollar value of the mortgage for which they would likely
qualify, the monthly payments that they can reasonably afford and their actual
monthly payments.



3.2 Toll-Free Telephone Number.

E-LOAN shall provide zipRealty with a toll-free telephone number dedicated
exclusively for zipRealty customers and agents, and a loan team dedicated
exclusively to assist zipRealty real estate brokerage customers with their home
financing needs.



3.3 Contact Information.

E-LOAN shall provide zipRealty with contact information for E-LOAN customers in
zipRealty markets who are receiving loan pre-approvals from E-LOAN and who
indicate that they are not working with a real estate agent, provided that the
customers expressly agree to have their contact information released to
zipRealty.



3.4 Additional E-LOAN Support Services.

To support the advertising and marketing efforts of zipRealty, E-LOAN shall
perform the support services described on the attached Exhibit B.



4. Compensation

. As compensation for zipRealty's advertising, marketing, promotional,
communication, website maintenance, clerical, and administrative services
provided pursuant to this Agreement, E-LOAN shall pay zipRealty monthly
marketing fees as set forth below. The monthly marketing fee is due and payable
in advance, on or before the first (1st) day of such month. All such fees shall
be made via wire transfer in accordance with instructions to be provided by
zipRealty.





May 2002

$[ ** ]

June 2002

$[ ** ]

July 2002

$[ ** ]

August 2002

$[ ** ]

September 2002

$[ ** ]

October 2002

$[ ** ]

November 2002

$[ ** ]

December 2002

$[ ** ]

January 2003

$[ ** ]

February 2003

$[ ** ]

March 2003

$[ ** ]

April 2003

$[ ** ]

Total

$[ ** ]



4.1

Mutual Representations Concerning Compensation. The Parties warrant and
represent that the amount of compensation paid to zipRealty for the performance
of the advertising, marketing, promotional, communication, website maintenance,
clerical and administrative services, and for any other goods, services, or
facilities provided by zipRealty to E-LOAN, as contemplated by and described in
this Agreement, both is fair and reasonably related to the value of such goods,
facilities, and services without regard to the value or volume of mortgage
business resulting therefrom.



4.2 Compensation Must Conform to Law

. Compensation under this Agreement will be subject to change by mutual
agreement of the parties, to the extent necessary to comply with any Applicable
Law including, but not limited to the Real Estate Settlement Procedures Act
(RESPA). If, in the reasonable discretion of either Party, the compensation
arrangements fail to comply with any Applicable Law, or either Party is advised
by counsel or a regulatory body with jurisdiction over its activities to
terminate or modify the Agreement or compensation arrangements to achieve
compliance, the other Party shall cooperate to the extent necessary to achieve
compliance, including, but not limited to executing any appropriate amendments
to the Agreement, or, if no modification can be agreed to that maintains the
original spirit of the Agreement, opting to cancel the Agreement in its
entirety.



4.3 Adjustments

. If any regulatory authority with jurisdiction over the Parties determines that
the compensation paid in consideration of the activities conducted hereunder
violates or would violate any applicable Law or rule, the Parties agree that
appropriate adjustments will be made to vitiate the effect of such violation.



5. Intentionally Omitted.

6. Covenants of the Parties.



6.1 Website Operation

. Each Party shall operate and maintain its website, and use all commercially
reasonable efforts to maintain the availability and accessibility of its
website, on a 24-hour, seven days per week basis, excluding routine maintenance.
Neither Party shall be held liable for website downtime due to technical
problems relating to the Internet or experienced by website service providers,
nor for website downtime resulting from any cause, provided that the Party whose
website is down uses commercially reasonable and diligent efforts to restore
website operation as quickly as possible.



6.2 Compliance with Law

. Each Party shall perform all of its activities, obligations and
responsibilities contemplated under this Agreement in compliance with all
Applicable Laws.



6.3

Cooperation. Each Party shall cooperate and work in good faith with one another
to create and establish the Program Links, the Co-Branded Site, and implement
the business arrangement described in this Agreement as promptly as possible.



6.4 Audit

. Each Party has the right to audit, upon reasonable written notice of not less
than fifteen (15) days to the other Party (at the requesting Party's expense),
during normal business hours and at the other Party's principal office, such
other Party's records and procedures relating to applications pertaining to the
Program (unless prohibited from doing so in accordance with Applicable Law or
confidentiality agreements with third Parties). Such other Party shall
reasonably cooperate with the requesting Party during any such audit. In no
event shall either Party have the right to audit the other Party more than once
in a twelve (12) month period, nor shall either Party have the right to conduct
a audit of the other Party more than twelve (12) months after the termination of
this Agreement or any extension thereto.



6.5

Public Announcements. zipRealty and E-LOAN each agree to consult with each other
prior to any press releases or public announcement to news organizations
relating to this Agreement and/or the business relationship created herein and
will mutually approve the timing, content and method of dissemination of any
such announcements. Neither Party shall issue a press release or make a public
announcement directly or indirectly mentioning the other Party, without the
other Party's prior written consent, such consent not to be unreasonable
withheld.



7. Representations and Warranties of the Parties

. As of the date of this Agreement, and throughout the Term, each Party hereby
represents and warrants to the other Party, the following:



7.1 Due Organization and Good Standing.

Each Party is a corporation, duly organized, validly existing, and is qualified
and authorized to transact business in, and is in good standing under the laws
of, the jurisdiction of its organization and each jurisdiction in which it
performs or will perform its obligations under this Agreement, or is otherwise
doing business or is otherwise exempt under applicable Law from such
qualification.



7.2 Authority and Capacity.

Each Party represents that the person executing this Agreement has the power,
authority and capacity to execute, deliver, and perform its obligations under
this Agreement, and has been duly authorized by all necessary corporate action.
This Agreement constitutes a valid and legally binding agreement enforceable in
accordance with its terms, subject to bankruptcy laws and other similar laws of
general application affecting rights of creditors and subject to the application
of the rules of equity, including those respecting the availability of specific
performance.



7.3 Consent; Litigation.

No consent or approval of any other Party or any court or governmental authority
is required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement. There is no pending claim, cause of action,
governmental action or litigation that, if determined adversely, would affect
the Representing Party's ability to perform its obligations hereunder. This
Agreement will not result in a default under any other agreement to which the
Parties are bound.



7.4 Regulatory Authorization

. The Parties represent that, throughout the term of this Agreement each Party
will remain, duly licensed, authorized and certified in good standing by all
applicable governmental regulatory authorities to conduct and operate its
business as it is now conducted and to perform its duties and obligations
contemplated under this Agreement and pursuant to all Applicable Laws.



7.5 Ownership of Trademarks.

Each Party owns or has received permission to use its trademarks and service
marks, free and clear of all liens, encumbrances, and claims of any kind. Each
Party's use of its trademarks and service marks is lawful, and does not infringe
or violate the intellectual property rights of any person.



8. Trademark Licenses.

8.1 Grant by zipRealty.

zipRealty hereby grants to E-LOAN a limited, non-exclusive, non-transferable,
royalty-free license, effective throughout the Term, to use, display and publish
the logos, trademarks, service marks of zipRealty (the "zipRealty Marks") solely
as permitted hereunder. Any use of the zipRealty Marks by E-LOAN must comply
with any reasonable usage guidelines communicated by zipRealty to E-LOAN from
time to time. Nothing contained in this Agreement will give E-LOAN any right,
title or interest in or to the zipRealty Marks or the goodwill associated
therewith, except for the limited usage rights expressly provided above. E-LOAN
acknowledges and agrees that, as between zipRealty and E-LOAN, zipRealty is the
sole owner of all rights in and to the zipRealty Marks.



8.2 Grant by E-LOAN.

E-LOAN hereby grants to zipRealty a limited, non-exclusive, non-transferable,
royalty-free license, effective throughout the Term, to use, display and publish
the logos, trademarks, service marks of E-LOAN (the "E-LOAN Marks") solely as
permitted hereunder. Any use of the E-LOAN Marks by zipRealty must comply with
any reasonable usage guidelines communicated by E-LOAN to zipRealty from time to
time. Nothing contained in this Agreement will give zipRealty any right, title
or interest in or to the E-LOAN Marks or the goodwill associated therewith,
except for the limited usage rights expressly provided above. zipRealty
acknowledges and agrees that, as between E-LOAN and zipRealty, E-LOAN is the
sole owner of all rights in and to the E-LOAN Marks.



9. Customer Privacy and Confidentiality of Information.

9.1 Confidential Information

. Each Party and their respective affiliates, directors, officers, employees,
authorized representatives, agents and advisors (including without limitation,
attorneys, accountants, consultants, bankers and financial advisors) shall keep
confidential all information concerning the other party's proprietary business
procedures, products, services, operations, marketing materials, fees, policies
or plans and all Nonpublic Personal Information of the other party that is
received or obtained during the negotiation or performance of the Agreement,
whether such information is oral or written, and whether or not labeled as
confidential by such party (collectively "Confidential Information"). "Nonpublic
Personal Information" shall include all personally identifiable financial
information and any list, description or other grouping of consumers, and
publicly available information pertaining to them, that is derived using any
personally identifiable financial information that is not publicly available,
and shall further include all "nonpublic personal information" as defined by
federal regulations implementing the Gramm-Leach-Bliley Act, as amended from
time to time. "Personally identifiable financial information" means any
information a consumer provides to a party in order to obtain a financial
product or service, any information a party otherwise obtains about a consumer
in connection with providing a financial product or service to that consumer,
and any information about a consumer resulting from any transaction involving a
financial product or service between a party and a consumer. Personally
identifiable information may include, without limitation, a consumer's first and
last name, physical address, zip code, email address, phone number, social
security number, birth date, and any other information that itself identifies or
when tied to the above information, may identify a consumer.



9.2 Use of Confidential Information

. For as long as Confidential Information is in possession of a Party, such
Party shall take reasonable steps, at least substantially equivalent to the
steps it takes to protect its own proprietary information, to prevent the use,
duplication or disclosure of Confidential Information, other than, by or to its
employees or agents who are directly involved in negotiating or performing this
Agreement and who are apprised of their obligations under this Section and
directed by the receiving Party to treat such information confidentially, or
except as required by law or by a supervising regulatory agency of a receiving
Party (with information as to the amount of, and manner of calculating the
Purchase Price redacted where permitted). Neither Party shall disclose, share,
rent, sell or transfer to any third Party any Confidential Information of the
other Party. The Parties shall use Confidential Information only as necessary to
perform this Agreement.



9.3 Privacy Policies

. Each Party's Privacy Notices and Privacy Policies are consistent with the
Federal Trade Commission's procedures, rules and regulations, as applicable and
as amended from time to time, and comply with acceptable trade practices.



9.4 Return of Information; Indemnity

. Upon the termination or expiration of this Agreement, or upon the request of
the disclosing Party, the other Party shall promptly return all Confidential
Information received in connection with this Agreement, and shall promptly
destroy such materials containing such information (and any copies, extracts,
and summaries thereof), to the extent permitted by law, and shall further
provide the other Party with written confirmation of such return or destruction
upon request. In the event a Party discovers that Confidential Information has
been used in an unauthorized manner or disclosed in violation of this Section,
the Party discovering the unauthorized use or disclosure shall immediately
notify the other Party of such event, and the Party who allowed the Confidential
Information to be used in an unauthorized manner or disclosed in violation of
this Section shall indemnify and hold the other Party harmless from all claims,
damage, liability, costs and expenses (including court costs and reasonable
attorneys' fees) arising or resulting from the unauthorized use or disclosure.
In addition, the non-disclosing Party shall be entitled to all other remedies
available at law or equity, including injunctive relief.



10. Term and

Termination.



10.1

Term; Termination Without Cause. The term of this Agreement shall commence on
the Effective Date of this Agreement and continue until April 30, 2003 (the
"Term"); provided, however, that either Party may terminate this Agreement at
any time during the Term, for convenience and without cause, upon thirty (30)
days prior written notice to the other Party. In addition, this Agreement may be
terminated as follows:



10.2 Material Breach

. By either Party for a material breach of this Agreement so long as the
non-breaching Party seeking to terminate this Agreement has provided written
notice to the other Party describing such material breach and the actions that
must be taken to cure such breach, and the breaching Party fails to cure such
material breach to the reasonable satisfaction of the non-breaching Party within
twenty (20) days after receipt of such notice, provided, however, that if the
nature of the breach is such that it is not susceptible to cure, the breaching
Party shall not have any right to cure and this Agreement shall terminate
immediately; or



10.3 Insolvency

. By either Party immediately, and the Parties shall have no further obligations
under this Agreement other than the payment of compensation already earned, if
either Party: (i) becomes insolvent; (ii) makes an assignment for the benefit of
creditors; (iii) ceases to do business as a going concern; or (vi) a petition is
filed by or against such Party under any bankruptcy or insolvency laws and such
petition is not dismissed within thirty (30) days after filing.



10.4 Fraud

. By either Party immediately, if the other Party is found to have engaged in
fraud, unfair dealing, or in violation of any Applicable Law.



10.5 Discontinuance of Operations or Website

. By either Party, at its option, upon fifteen (15) days written notice, in the
event that either Party discontinues its website or ceases to provide
substantially the same services as provided for herein.





10.6 Post-Termination Rights

. In the event of termination or expiration of this Agreement, the Compensation
due under Section 4 of this Agreement shall be pro-rated as of the effective
date of termination or expiration, and E-LOAN shall continue to process, in due
course, any mortgage loan applications submitted by consumers who visit the
Co-Branded Site and apply for a mortgage loan prior to termination or expiration
of this Agreement.



11. Indemnification.

11.1 Mutual Indemnity.

Each Party (in such capacity, referred to as "Indemnitor") shall indemnify and
hold the other Party and its respective shareholders, directors, officers,
employees, representatives, agents, servants, successors, and assigns
(collectively "Indemnitee") harmless from and shall reimburse Indemnitee for any
losses, damages, deficiencies, claims, causes of action or expenses of any
nature (including reasonable attorneys' fees and expenses) incurred by
Indemnitee arising out of or resulting from any breach of any warranty,
representation covenant or obligation of Indemnitor under this Agreement.



11.2 Indemnification Procedures.

After either Party obtains knowledge of any claim, action, suit or proceeding
(collectively a "Claim") for which it believes is entitled to indemnification
under this Agreement, it shall promptly notify the other Party of such Claim in
writing within ten (10) days after such knowledge. Each Party shall cooperate
with the other in every reasonable manner (at the Indemnitor's sole expense) to
facilitate the defense of any Claim subject to indemnification hereunder.
Indemnitee's failure to promptly notify Indemnitor of a Claim shall not relieve
the Indemnitor from any liability under this Section to the extent that
Indemnitor is not materially adversely affected by such delay. With respect to
each such notice, the Indemnitor shall, at the Indemnitee's option, immediately
take all action necessary to minimize any risk or loss to the Indemnitee,
including retaining counsel satisfactory to the Indemnitee and take such other
actions as are necessary to defend the Indemnitee or to discharge the indemnity
obligations under this Section. If the Indemnitor does not timely and adequately
conduct such defense, the Indemnitee may, at its option and at Indemnitor's
expense, conduct such defense, contest, litigate or settle the Claim using
counsel of its own choice without prejudice to its right of indemnification
under this Section. The Indemnitor shall pay on demand any liability incurred by
the Indemnitee under this Section. The Indemnitor shall not settle any claim in
which the Indemnitee is named without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld. The Indemnitee
shall have the right to be represented by counsel at its own expense in any such
contest, defense, litigation or settlement conducted by the Indemnitor.





12. Miscellaneous.

12.1 Relationship.

The relationship between zipRealty and E-LOAN shall



be that of independent contractors and neither Party shall be or represent
itself to be an agent, employee, or joint venture of the other, nor shall either
Party have or represent itself to have any power or authority to act for, bind
or commit the other.

12.2 Survival.

The provision of Sections 6.4, 7, 9, 11 and 12 shall survive termination of this
Agreement.



12.3 Waiver of Certain Damages.

NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, PUNITIVE OR OTHER SPECIAL DAMAGES RELATED IN ANY WAY TO
THE PARTIES' OBLIGATIONS UNDER THIS AGREEMENT.



12.4 No Waiver of Defaults.

Any waiver of breach or default pursuant to this Agreement will not be a waiver
of any other subsequent default. Failure or delay by either Party to enforce any
term or condition of this Agreement will not constitute a waiver of such term or
condition.



12.5 Severability.

To the extent that any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, that provision
notwithstanding, the remaining provisions of this Agreement will remain in full
force and effect and such invalid or unenforceable provision will be deleted.



12.6 Assignment.

Neither Party may assign, voluntarily, by operation of law, or otherwise, any
rights or delegate any duties under this Agreement without the other Party's
prior written consent, and any attempt to do so without that consent will be
void.





12.7 Notices.

All notices required or permitted under this Agreement must be in writing and
shall be deemed effectively given: (i) upon delivery, when delivered personally
against receipt therefor; (ii) upon delivery when sent by certified mail,
postage prepaid and return receipt requested; (iii) upon transmission, when
transmitted by telecopier, facsimile, telex or other electronic transmission
method including E-mail, provided that receipt is confirmed and notice is sent
by certified mail, postage prepaid and return receipt requested; or (iv) upon
delivery, when sent by Federal Express or other nationally recognized overnight
delivery service. Any such notice shall be sent to the Party to whom notice is
intended to be given at its address as shown below:



If to zipRealty:

zipRealty, Inc.
2000 Powell Street, Suite 1555
Emeryville, CA 94608
Attention: Gary Beasley
Facsimile Number: 510.735.2850
E-mail Address: garyb@ziprealty.com

with a copy to Martin Plack, Esq., Facsimile Number (510) 735-2852, E-mail
Address: martin@ziprealty.com.

If to E-LOAN:

E-LOAN, Inc
5875 Arnold Road
Dublin, CA 94568
Attention: Matthew Murray
Facsimile Number: 925.556.2914
E-mail Address: matthewm@eloan.com


with a copy to Edward A. Giedgowd, General Counsel, Facsimile Number (925)
803-3503, E-mail Address: edg@eloan.com

12.8 Amendment.

No alteration, waiver, cancellation, or any other change or modification in any
term or condition of this Agreement will be valid or binding on either Party
unless made in writing and signed by duly authorized representatives of both
Parties.



12.9 Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California without giving effect to its conflicts of law
provisions. Both Parties agree to submit to exclusive jurisdiction in
California, and further agree that any cause of action arising under this
Agreement may be brought in a court in Contra Costa County, County, California.



12.10 Entire Agreement.

The terms and conditions herein contained, including all Exhibits hereto,
constitute the entire agreement between the Parties with respect to the subject
matter of this Agreement and supersede any previous and contemporaneous
agreements and understandings, whether oral or written, between the Parties
hereto with respect to the subject matter hereof. There are no other agreements,
understandings, representations, or promises between the Parties with respect to
the subject matter of this Agreement.



12.11 Counterparts.

This Agreement may be executed in one or more counterparts, including
facsimiles, each of which will be deemed to be a duplicate original, but all of
which, taken together, will be deemed to constitute a single instrument.



zipRealty, Inc.

By: _____________________________

Name: __________________________________

Title: __________________________________

Date:__________________________________

E-LOAN, Inc.

By: _______________________________

Name: __________________________________

Title: __________________________________

Date: ____________________________________






--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT A

zipRealty Advertising and Marketing Services



 

zipRealty either has or will place or add the following features, E-LOAN logos
or links, as applicable, on the zipRealty Website as part of zipRealty's July
platform/website releases 6.9 (July 10, 2002) , 6.91 (scheduled for July 21,
2002) or later versions, as indicated below.



A link to the zipRealty Mortgage Center titled "Get Pre-Approved" at the top of
every zipRealty home search results page. This link shall be included in release
6.91.



A link on the zipRealty Buy a Home Tab/My zipRealty page adding "Secure
Financing" to the Process Diagram. The first step of the process will be changed
to "Search for Homes/Get Pre-Approved" to highlight the importance of
pre-approval early in the process. This link shall be included in release 6.91.



Add a pop-up screen or other feature to prompt potential buyers submitting
on-line offers to get "Pre-Approved" prior to submitting the offer in order to
give the offer more weight. Additionally, serve-up a pop-up or other feature to
customers when they schedule their first visit. This feature shall be included
in version 6.91.



Add a text link to the zipRealty Mortgage Center from the zipRealty Buy a Home
Tab for New Construction with the following, or similar, language . "Finance
your dream home - visit the zipRealty Mortgage Center to see how much home you
can afford". This link shall be included in version 6.91.



Add the following zipTips to the zipRealty Resource Center: Finance Your Home;
Getting Pre-Approved; Learning Your Credit Score; and Affordability Calculator.
Each of these links will link a customer to the appropriate pages on the
zipRealty Mortgage Center. Also adapt existing zipTips to reference Loans and
Mortgages, where appropriate, and link to the zipRealty Mortgage Center.
Portions of these modifications shall be completed in version 6.9.1 and the
balance shall be completed in future releases..



Add a to the zipRealty Mortgage Center from all loan calculators which prompts
the user to "Get pre-approved". This link shall be included in version 6.9.1.



Add text links to the zipRealty Mortgage Center from the zipRealty Sell My House
Tab and the Sell My House Tab Landing Page with the following, or similar,
language "Getting ready to buy a new house? Visit the zipRealty Mortgage Center
to find out how much you can afford and get Pre-Approved" . These links shall be
included in a future release.



Add E-LOAN, and its logo, to the list of service providers for all pages where
all service providers are mentioned.



Add a text link to the zipRealty Mortgage Center from the pre-login "Buy a Home
page" "Mortgage Pre-approval -- Let zipRealty and our partner, E-LOAN, help you
find the right mortgage."



Add a text link to the zipRealty Mortgage Center from the Resource Center with
the following language: "Mortgages -- Work with zipRealty and our partner,
E-LOAN, to get pre-approved and find the mortgage that's right for you."



Add a "Mortgage Center provided by E-LOAN" button and text links containing the
following, or similar language, to the zipRealty Home Page: "Find the right
mortgage", "Get pre-approved" and "Today's interest rates".



zipRealty shall develop and implement an e-mail marketing program that promotes
the zipRealty Mortgage Center. zipRealty to provide E-LOAN with the exact number
of valid, active email addresses currently available in the zipRealty database,
broken out by customer segment, excluding those customers who have either
opted-out of receiving this type of email, or were acquired through a third
party company with whom zipRealty has an agreement at the time the customer was
acquired which prohibits this type of marketing. All e-mails in the marketing
program shall be sent by zipRealty in order to protect the privacy of its
customers and shall be conducted in accordance with zipRealty's Privacy Policy
and Applicable Law. zipRealty shall send e-mails promoting the zipRealty
Mortgage Center to all of zipRealty's existing and future customers, excluding
those customers who have either opted-out of receiving this type of email, or
were acquired through a third party company with whom zipRealty has an agreement
at the time the customer was acquired which prohibits this type of marketing.



This e-mail marketing program will include:



[ ** ]



Schedule A-1



TLC e-mails



 

[ ** ]

Schedule A-2



[ ** ]

     




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT B

E-LOAN Support Services

E-LOAN shall provide zipRealty with weekly reports from April 15, 2002, onward,
containing the following information, including the associated zip codes for
each data point to maximize usefulness of the information:



Total hits to the Co-Branded Site (no zip codes required);



Total number of loan applications submitted;



Total number of loan applications approved/denied;



Total number of locked loans;



Total number of funded loans; and



With respect to applicants who expressly consent to the sharing of such
information, the



number of applications from applicants identified as clients of a specific
zipRealty agent, and the identity of the agent;



identity of the applicant's zipRealty agent; and



specific property's zip code.



E-LOAN shall make a presentation at all zipRealty New Agent training programs.
All E-LOAN presentations must be provided by E-LOAN to zipRealty at least one
week in advance of presentation for approval and incorporation by zipRealty into
the overall training program. Also one week in advance, E-LOAN shall confirm who
will be representing E-LOAN at the following training session. E-LOAN
representatives must arrive on time, and be dressed in appropriate,
professional, business attire (no jeans, tee shirts, etc.). As a point of
information, zipRealty presenters typically wear a coat and tie (or the
equivalent for women) to portray a professional image to the new agents.



E-LOAN to cooperate with zipRealty in providing Affiliated Business Relationship
Disclosures ("ABA Disclosure"), as required by Applicable Law.



In addition to other disclosures deemed necessary by the Parties, E-LOAN shall
post and maintain throughout the Term of this Agreement, the following language
on the Co-Branded Site: "zipRealty is not in the business of originating home
loans, nor licensed to originate home loans. E-Loan is licensed or otherwise
authorized to originate loans in all states. zipRealty, Inc. has an affiliated
business arrangement with E-LOAN" with a text link to the ABA Disclosure.



With respect to applicants who expressly consent to the sharing of such
information, and to the extent permitted by Applicable Law, E-LOAN shall share
with such applicant's zipRealty agent the progress of such applicant's loan
application, and shall send an e-mail to the applicable zipRealty agent and to
Des Stone at zipRealty, or such other person designed by zipRealty, on a daily
basis, detailing status changes for all such applicants (new pre-approvals, as
well as prior pre-approvals that have been subsequently denied, along with the
reason for such denial), the amount of each pre-approval and the zipRealty
agent, if any, associated with the applicant. E-LOAN shall add language and
content to the Mortgage Center to provide that the foregoing application
information will be shared with zipRealty and zipRealty agents, if the applicant
applies to E-LOAN for a loan through the Mortgage Center.

*Confidential Treatment Requested




--------------------------------------------------------------------------------


